--------------------------------------------------------------------------------

Execution Copy


PURCHASE AGREEMENT


PURCHASE AGREEMENT (the “Agreement”), dated as of May 21, 2012, by and between
U.S. GEOTHERMAL INC., a Delaware corporation, (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

WHEREAS:


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, in its sole and absolute discretion, and the
Investor wishes to buy from the Company, up to Ten Million Seven Hundred Fifty
Thousand Dollars ($10,750,000) of shares of the Company’s common stock, $.001
par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares”.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1. CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Notice” shall mean an irrevocable written notice from
the Company to the Investor directing the Investor to buy such Accelerated
Purchase Amount in Purchase Shares as specified by the Company therein in
accordance with Section 2 hereof.

(b) “Available Amount” means initially Ten Million Seven Hundred Fifty Thousand
Dollars ($10,750,000) in the aggregate, which amount shall be reduced by the
Purchase Amount and Accelerated Purchase Amount actually purchased by the
Investor each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

(c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(d) “Base Prospectus” means the Company’s final base prospectus, dated December
1, 2010, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.

(e) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(f) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(g) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(h) “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time shares of
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, shares of Common Stock.

(i) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(j) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(k) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) within the United States of America, freely tradable and transferable
and without restriction on resale and (iii) timely credited by the Company to
the Investor’s or its designee’s specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(m) “Floor Price” means Twenty Five Cents ($0.25) (which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction).

(n) “Initial Prospectus Supplement” means the prospectus supplement to the Base
Prospectus complying with Rule 424(b) under the Securities Act that is filed
with the SEC and delivered by the Company to the Investor upon the execution and
delivery of this Agreement in accordance with Section 5(a), including the
documents incorporated by reference therein.

-2-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(o) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination, other than any such change, effect,
event or circumstance that resulted exclusively from (A) any change in the
United States or foreign economies or securities or financial markets in general
that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (B) any change that generally affects the
industry in which the Company and its Subsidiaries operate that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(C) any change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement.

(p) “Maturity Date” means the date that is 720 Business Days (36 Monthly
Periods) from the Commencement Date.

(q) “Monthly Period” means each successive 20 Business Day period commencing
with the Commencement Date.

(r) “Person” means an individual or entity, including, but not limited to, any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(s) “Principal Market” means the NYSE MKT; provided however, that in the event
the Company’s Common Stock is ever listed or traded on The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market or the New
York Stock Exchange, then the “Principal Market” shall mean such other market or
exchange on which the Company’s Common Stock is then listed or traded (it being
hereby acknowledged and agreed that the term “Principal Market” for all purposes
of this Agreement and the transactions contemplated hereby shall not include the
Toronto Stock Exchange (the “TSX”)).

(t) “Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents incorporated by reference therein.

(u) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents
incorporated by reference therein.

(v) “Purchase Amount” means, with respect to any particular Regular Purchase
made hereunder, the portion of the Available Amount to be purchased by the
Investor pursuant to a Purchase Notice in accordance with Section 2 hereof.

(w) “Purchase Date” means, with respect to any particular purchase made
hereunder, either (i) the Business Day on which the Investor receives a valid
Purchase Notice or Accelerated Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2 hereof, if such Purchase Notice or
Accelerated Purchase Notice is received by the Investor between 4:01 p.m.
Eastern time and 6:00 p.m. Eastern time of such Business Day, or (ii) the
Business Day immediately prior to the Business Day on which the Investor
receives a valid Purchase Notice or Accelerated Purchase Notice that the
Investor is to buy Purchase Shares pursuant to Section 2 hereof, if such
Purchase Notice or Accelerated Purchase Notice is received by the Investor
between 8:00 a.m. Eastern time and 9:00 a.m. Eastern time of such Business Day.

-3-

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(x) “Purchase Notice” means an irrevocable written notice from the Company to
the Investor directing the Investor to buy such Purchase Amount in Purchase
Shares as specified by the Company therein in accordance with Section 2 hereof.

(y) “Purchase Price” means a price per Purchase Share equal to the lower of (i)
the lowest Sale Price of the Common Stock on the applicable Purchase Date and
(ii) the arithmetic average of the three (3) lowest Closing Sale Prices of the
Common Stock during the twelve (12) consecutive Business Days ending on the
Business Day immediately preceding such Purchase Date (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

(z) “Registration Statement” means the effective registration statement on Form
S-3 (Commission File No. 333-170202) filed by the Company with the SEC pursuant
to the Securities Act for the registration of shares of its Common Stock,
including the Securities, and certain other securities, as such Registration
Statement has been or may be amended and supplemented from time to time,
including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.

(aa) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(bb) “SEC” means the U.S. Securities and Exchange Commission.

(cc) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

(dd) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and

regulations promulgated thereunder.


(ee) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(ff) “Transaction Documents” means, collectively, this Agreement and the
exhibits hereto, and each of the other agreements, documents, certificates and
instruments entered into or furnished by the parties hereto in connection with
the transactions contemplated hereby and thereby.

(gg) “Transfer Agent” means Computershare Trust Company, N.A., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

-4-

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in its sole and
absolute discretion, and the Investor has the obligation to purchase from the
Company, Purchase Shares as follows:

(a) Commencement of Sales of Common Stock. Following the satisfaction of the
conditions (the “Commencement”) as set forth in Sections 7 and 8 below (the date
of satisfaction of such conditions, the “Commencement Date”), the Investor shall
purchase $750,000 worth of Purchase Shares (such purchase the “Initial Purchase”
and such Purchase Shares are referred herein as “Initial Purchase Shares”) at a
price equal to $0.38 per share. Beginning five (5) Business Days following the
Commencement Date, the Company shall have the right, but not the obligation, in
its sole and absolute discretion, to deliver to the Investor from time to time a
Purchase Notice directing the Investor to buy Purchase Shares (each such
purchase a “Regular Purchase”) in any amount up to two hundred fifty thousand
(250,000) Purchase Shares per Purchase Notice at the applicable Purchase Price.
The Company may deliver a Purchase Notice only between 4:01 p.m. Eastern time
and 6:00 p.m. Eastern time on the applicable Purchase Date or between 8:00 a.m.
Eastern time and 9:00 a.m. Eastern time on the Business Day next following the
applicable Purchase Date. The Company may deliver multiple Purchase Notices to
the Investor so long as at least one (1) Business Day has passed since the most
recent Regular Purchase was completed.

(b) Accelerated Purchases. At any time after the Commencement Date, the Company
shall also have the right, but not the obligation, in its sole and absolute
discretion, to deliver to the Investor from time to time an Accelerated Purchase
Notice directing the Investor to buy, in addition to any Regular Purchase, up to
One Hundred Thousand Dollars ($100,000) worth of Purchase Shares (each such
purchase an “Accelerated Purchase” and the amount so purchased the “Accelerated
Purchase Amount”) per Accelerated Purchase Notice at the applicable Accelerated
Purchase Price (as defined below), provided that the Closing Sale Price of the
Common Stock must not be below $0.50 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the applicable Purchase Date (the “Accelerated Purchase
Threshold Price”). The Accelerated Purchase Amount may be increased to up to Two
Hundred Thousand Dollars ($200,000.00) per Accelerated Purchase Notice if the
Closing Sale Price of the Common Stock is not below $0.80 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) on the applicable Purchase Date. The
Accelerated Purchase Amount may be increased to up to Three Hundred Thousand
Dollars ($300,000.00) per Accelerated Purchase Notice if the Closing Sale Price
of the Common Stock is not below $1.10 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the applicable Purchase Date. The Accelerated Purchase
Amount may be increased to up to Four Hundred Thousand Dollars ($400,000.00) per
Accelerated Purchase Notice if the Closing Sale Price of the Common Stock is not
below $1.50 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
on the applicable Purchase Date. The Accelerated Purchase Amount may be
increased to up to Five Hundred Thousand Dollars ($500,000.00) per Accelerated
Purchase Notice if the Closing Sale Price of the Common Stock is not below $2.00
(subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) on the applicable
Purchase Date. As used herein, the term “Accelerated Purchase Price” shall mean
a price per Purchase Share equal to the lesser of (i) the lowest Sale Price of
the Common Stock on the applicable Purchase Date for such Accelerated Purchase
or (ii) the lowest Purchase Price during the five (5) Business Days immediately
prior to the applicable Purchase Date for such Accelerated Purchase (assuming
for purposes of this Section 2(b) that the Company had delivered a Purchase
Notice on each of such five Business Days, whether or not such Purchase Notice
is actually delivered). However, if on any Purchase Date the Closing Sale Price
of the Common Stock is below the Accelerated Purchase Threshold Price, such
Accelerated Purchase shall be void and the Investor’s obligations to buy
Purchase Shares in respect of that Accelerated Purchase Notice shall be
terminated. Thereafter, the Company shall again have the right to submit an
Accelerated Purchase Notice as set forth herein by delivery of a new Accelerated
Purchase Notice only if the Closing Sale Price of the Common Stock is at or
above the Accelerated Purchase Threshold Price on the applicable Purchase Date.
The Company may deliver an Accelerated Purchase Notice only between 4:01 p.m.
Eastern time and 6:00 p.m. Eastern time on the applicable Purchase Date or
between 8:00 a.m. Eastern time and 9:00 a.m. Eastern time on the Business Day
next following the applicable Purchase Date. The Company may deliver multiple
Accelerated Purchase Notices to the Investor so long as at least one (1)
Business Day has passed since the most recent Accelerated Purchase was
completed.

-5-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(c) Payment for Purchase Shares. The Investor shall pay to the Company an amount
equal to the Purchase Amount or Accelerated Purchase Amount (as applicable) as
full payment for the Purchase Shares specified in the Purchase Notice or the
Accelerated Purchase Notice (as applicable), in each case calculated in
accordance with Sections 2(a) or 2(b) (as applicable), via wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with this Agreement, on the same
Business Day that the Investor receives such Purchase Shares, if they are
received by the Investor before 1:00 p.m. Eastern time, or if received by the
Investor after 1:00 p.m. Eastern time, on the next Business Day. The Company
shall, or shall cause the Transfer Agent to, electronically transfer such
Purchase Shares as DWAC Shares to an account or accounts specified in writing by
the Investor to the Company against payment therefor. The Company shall not
issue any fraction of a share of Common Stock in connection with any Regular
Purchase or Accelerated Purchase, and, if the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up or down to the nearest whole share. All
payments made under this Agreement shall be made in lawful money of the United
States of America via wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

(d) Purchase Price Floor; No Sales on TSX. Notwithstanding anything to the
contrary contained in this Agreement, the Company and the Investor shall not
effect any purchases under this Agreement if the Purchase Price or Accelerated
Purchase Price would be less than the Floor Price. The Company and the Investor
acknowledge and agree that no Securities that may be issued pursuant to this
Agreement will be offered for sale or sold on the TSX.

(e) Compliance with Registration Statement Eligibility Requirements and Rules of
Principal Market and TSX.

(i) Maximum Share Cap. The Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of shares of Common Stock that would
be issued pursuant to this Agreement and the transactions contemplated hereby
would exceed the lesser of: (A) subject to Section 2(e)(ii) below, 17,007,580
shares of Common Stock (which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the NYSE MKT or any other Principal Market on which the Common Stock
may be listed or quoted) (the “Exchange Cap”), unless and until the Company
elects to solicit stockholder approval of the transactions contemplated by this
Agreement and the stockholders of the Company have in fact approved the
transactions contemplated by this Agreement in accordance with the applicable
rules and regulations of the NYSE MKT, any other Principal Market on which the
Common Stock may be listed or quoted, and the Certificate of Incorporation and
Bylaws of the Company; and (B) for so long as the Company is subject to the
limitations set forth in General Instruction I.B.6. of Form S-3, the maximum
number of shares of Common Stock that the Company may issue pursuant to this
Agreement and the transactions contemplated hereby without exceeding the
limitations set forth in General Instruction I.B.6. of Form S-3 (the
“Registration Statement Eligibility Cap”). For all purposes of this Agreement,
the term “Maximum Share Cap” shall mean the lesser of (i) the Exchange Cap, to
the extent applicable to the transactions contemplated by this Agreement, and
(ii) the Registration Statement Eligibility Cap, to the extent applicable to the
transactions contemplated by this Agreement. For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the transactions contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(e)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(e)(ii) below).

-6-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(ii) At-Market Transaction. Notwithstanding Section 2(e)(i) above and subject to
the prior approval of the NYSE MKT or any other Principal Market on which the
Common Stock may be listed or quoted (to the extent required), the Exchange Cap
shall not be applicable for any purposes of this Agreement and the transactions
contemplated hereby, solely to the extent that the issuances and sales of Common
Stock pursuant to this Agreement are deemed to be at a price equal to or in
excess of the greater of book or market value of the Common Stock as calculated
in accordance with the applicable rules of the NYSE MKT or any other Principal
Market on which the Common Stock may be listed or quoted (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

(iii) General. The Company shall not issue any shares of Common Stock pursuant
to this Agreement and the transactions contemplated hereby if such issuance
would reasonably be expected to result in (A) a violation of the Securities Act
or non-compliance with General Instruction I.B.6. of Form S-3 or (B) a breach of
the rules and regulations of the NYSE MKT or any other Principal Market on which
the Common Stock may be listed or quoted, or the rules and regulations of the
TSX. The provisions of this Section 2(e) shall be implemented in a manner
otherwise than in strict conformity with the terms hereof only if necessary to
ensure compliance with the Securities Act, General Instruction I.B.6. of Form
S-3, and the rules and regulations of the NYSE MKT or any other Principal Market
on which the Common Stock may be listed or quoted, or the rules and regulations
of the TSX.

(f) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell and the
Investor shall not purchase or acquire any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm
orally or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

-7-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

3. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(b) Information. The Investor (i) is able to bear the economic risk of an
investment in the Securities including a total loss thereof, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its representatives shall modify, amend or affect the Investor's
right to rely on the Company's representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(c) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(d) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

(e) Residency. The Investor is a resident of the State of Illinois.

(f) No Prior Short Selling. The Investor represents and warrants to the Company
that at no

time prior to the date of this Agreement has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Rule
200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in the SEC Documents (as defined below), the Company
represents and warrants to the Investor that as of the date hereof and as of the
Commencement Date:

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except where the revocation,
limitation or curtailment would not reasonably be expected to result in a
Material Adverse Effect. The Company has no Subsidiaries except as set forth in
the SEC Documents.

-8-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares, issuable pursuant to this Agreement, have been duly authorized
by the Company's Board of Directors (the “Board of Directors”) and the Pricing
Committee of the Board of Directors (the “Pricing Committee”) and no further
consent or authorization is required by the Company, the Board of Directors, the
Pricing Committee or the Company’s stockholders, (iii) this Agreement has been,
and each other Transaction Document shall be on the Commencement Date, duly
executed and delivered by the Company and (iv) this Agreement constitutes, and
each other Transaction Document upon its execution by the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with its terms, except (A) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (B) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies and (C)
insofar as indemnification and contribution provisions may be limited by
applicable law. The Board of Directors and the Pricing Committee have approved
the respective resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit B attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any respect. The
Company has delivered to the Investor a true and correct copy of a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors and the Pricing Committee, as applicable. No other
approvals or consents of the Board of Directors, the Pricing Committee or the
Company’s stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation or Bylaws to authorize the execution and delivery
of this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

(c) Capitalization. The capitalization of the Company is as described in the
Company’s most recently filed Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as applicable, (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities of the Company, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their respective securities under the Securities Act, (v) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries, (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement and (vii) the Company
does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement. The Company has furnished or made
available to the Investor true and correct copies of the Company's Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company's Bylaws, as amended and as in
effect on the date hereof (the "Bylaws"), and summaries of the terms of all
securities convertible into or exercisable for Common Stock, if any, and copies
of any documents containing the material rights of the holders thereof in
respect thereto.

-9-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. 43,000,000 shares of Common
Stock have been duly authorized and reserved for issuance under this Agreement
as Purchase Shares. Upon issuance in accordance with the terms and conditions of
this Agreement, the Commitment Shares, shall be duly authorized, validly issued,
fully paid and nonassessable and free from all taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The Securities are being issued pursuant
to the Registration Statement and the issuance of the Securities has been
registered by the Company pursuant to the Securities Act. Upon receipt of the
Purchase Shares and the Commitment Shares, the Investor will have good and
marketable title to such Securities and such Securities will be immediately
freely tradable on the Principal Market.

(e) No Conflicts; Compliance. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Commitment Shares and the reservation for issuance and issuance
of the Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation or the Bylaws or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) subject to the Required Approvals
(as defined below), result in a violation of any law, rule, regulation, order,
judgment or decree (including U.S. federal and state and foreign securities laws
and regulations and the rules and regulations of the Principal Market and the
TSX applicable to the Company or any of its Subsidiaries) or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations which would not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in the SEC Documents, neither the Company
nor any of its Subsidiaries is in violation of its Certificate of Incorporation
or Bylaws (or other similar organizational documents), or is in violation of any
term of, or is in default under, any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
such conflicts, defaults, terminations or amendments which could not reasonably
be expected to have a Material Adverse Effect. The business of the Company and
its Subsidiaries is not being conducted, and shall not be conducted, in knowing
violation of any law, ordinance or regulation of any governmental entity, except
for such violations the sanctions for which would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

-10-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(f) Filings and Authorizations. Except as disclosed in the SEC Documents and
except where the failure to obtain any such consent, authorization or order or
make any such filing or registration would not reasonably be expected to result
in a Material Adverse Effect, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any federal,
state, local or foreign court or governmental agency or any federal, state,
local or foreign regulatory or self-regulatory agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof, other than
(i) as specifically contemplated by this Agreement, (ii) as required under the
Securities Act and applicable state securities or “Blue Sky” laws, and (iii) as
required under the rules and regulations of the Principal Market and the TSX in
connection with the transactions contemplated hereby (collectively, the
“Required Approvals”), each of which has been, or (if not required to have been
obtained or made on or prior to the date of this Agreement), shall be, timely
obtained or made prior to the Commencement Date. Since one year prior to the
date hereof, the Company has not received nor delivered any notices or
correspondence from or to the Principal Market or the TSX relating to any
violation of the listing requirements of the Principal Market or the TSX.
Neither the Principal Market nor the TSX has commenced any delisting proceedings
against the Company.

(g) SEC Documents; Financial Statements; Reporting Obligations In Canada. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two (2) years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The Company has made available to the
Investor true and complete copies of all comment letters and substantive
correspondence received by the Company from the SEC during the 12 months
immediately preceding the date hereof, together with all written responses of
the Company thereto in the form such responses were filed with the SEC. There
are no outstanding or unresolved comments in such comment letters received by
the Company from the SEC. The SEC has not commenced any enforcement proceedings
against the Company or any of its Subsidiaries. The Company is a reporting
issuer or an equivalent thereof in each of the Provinces of British Columbia,
Alberta and Ontario and is not noted as being in default on any list of
reporting issuers or reporting issuers in default maintained by the securities
commission in each such Province.

-11-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(h) Absence of Certain Changes. Except as disclosed in the SEC Documents and
except as contemplated by this Agreement, since the date of the latest audited
financial statements included within the SEC Documents, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

(i) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any of the Company’s or its Subsidiaries’ officers or
directors in their capacities as such, which would, if there were an unfavorable
decision, reasonably be expected to result in a Material Adverse Effect.

(j) Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(k) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated or the TSX. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market or the TSX.

(l) Intellectual Property Rights. The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
intellectual property rights currently employed by them in connection with the
business currently operated by them that are necessary for use in the conduct of
their respective businesses as described in the SEC Documents and which the
failure to so have would not reasonably be expected to have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights of the Company or any Subsidiary. Except as set forth in the SEC
Documents, there are no actions, suits or judicial proceedings pending, or to
the Company’s knowledge threatened, relating to patents or proprietary
information to which the Company or any of its Subsidiaries is a party or of
which any property of the Company or any of its Subsidiaries is subject, and
neither the Company nor any of its Subsidiaries has received any written notice
or is otherwise aware of any infringement of or conflict with asserted rights of
any other Person with respect to any Intellectual Property Rights or of any
facts or circumstances which could render any Intellectual Property Rights
invalid or inadequate to protect the interest of the Company and its
Subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

-12-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except in the case of
clauses (i), (ii) and (iii) above, where the failure to so comply or to obtain
such permits, licenses or approvals would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(n) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (collectively, “Liens”), except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries, and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties, and Liens
relating to project financing which has been disclosed in the SEC Documents. Any
real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance (with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries).

(o) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has been refused any insurance coverage
sought or applied for and neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(p) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses (collectively, “Material Permits”), and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any Material Permit.

(q) Tax Status. The Company and each of its Subsidiaries has made or filed (or
requested valid extensions of) all federal, state and foreign income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith. There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

-13-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(r) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors) that is required to be disclosed and is not
disclosed, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any equity
incentive plan of the Company.

(s) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

(t) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be, and to the
extent that they actually are, timely publicly disclosed by the Company, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or the SEC Documents.
The Company understands and confirms that the Investor will rely on the
foregoing representation in effecting acquisitions and sales of securities of
the Company. All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the SEC Documents and disclosure schedules to
this Agreement, is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement and the SEC Documents taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(u) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

-14-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(v) Registration Statement. The Company has prepared and filed with the SEC in
accordance with the provisions of the Securities Act the Registration Statement.
The Registration Statement was declared effective by order of the SEC on
December 1, 2010. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Registration Statement or (ii)
issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement, including,
to the extent applicable to the transactions contemplated by this Agreement,
those set forth in General Instruction I.B.6. of Form S-3, and the SEC has not
notified the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Company hereby
confirms that, for so long as the Company is subject to General Instruction
I.B.6. of Form S-3, the Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in non-compliance with General Instruction I.B.6. of Form S-3. The
Registration Statement, as of its effective date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) relating to any of the Securities, the Company
was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act). The Company has not distributed any offering material in
connection with the offering and sale of any of the Securities, and, until the
Investor does not hold any of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities, to
or by the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping.

-15-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(w) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(x) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(y) Certain Fees. Except as disclosed on Schedule 4(y), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(y), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(y) that may be due in connection with the transactions contemplated by the
Transaction Documents.

(z) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(aa) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Common Stock is currently
listed on (i) the Principal Market under the trading symbol “HTM” and (ii) the
TSX under the trading symbol “GTH”. The Company has not, in the 12 months
preceding the date hereof, received any notice from any Person to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market or the TSX. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

(bb) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(cc) Regulation M Compliance. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(dd) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

(ee) No Other At-The-Market Agreements. The Company has heretofore properly
terminated all other existing agreements with any agent or underwriter for any
“at-the-market” offering of its equity securities or other continuous equity
transaction and has disclosed each such termination in a report on Form 8-K
heretofore filed with the SEC. Except for this Agreement and the transactions
contemplated hereby, the Company is not a party to any agreement with an agent
or underwriter for any “at-the-market” offering of its equity securities or
other continuous equity transaction.

-16-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

5. COVENANTS.


(a) Filing of Current Report, Initial Prospectus Supplement and Initial Press
Release. The Company agrees that it shall, (i) within the time required under
the Exchange Act, file with the SEC a report on Form 8-K relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents (the “Current Report”) and (ii) within the time
required under the applicable rules of the TSX, issue a press release relating
to the transactions contemplated by the Transaction Documents (the “Initial
Press Release”), which Initial Press Release shall be filed as an exhibit to the
Current Report. The Company further agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Company shall permit the Investor to review and comment upon (A)
the Current Report and the Initial Prospectus Supplement at least two (2)
Business Days prior to their filing with the SEC and (B) the Initial Press
Release at least one (1) Business Day prior to its issuance by the Company, the
Company shall give due consideration to all such comments, and the Company shall
not file the Current Report or the Initial Prospectus Supplement with the SEC or
issue the Initial Press Release, in each case in a form to which the Investor
reasonably objects. The Investor shall use its reasonable best efforts to
comment upon the Current Report, the Initial Press Release and the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives the final version thereof from the Company. The Investor shall furnish
to the Company such information regarding itself, the Securities held by it and
the intended method of distribution thereof as shall be reasonably requested by
the Company in connection with the preparation and filing of the Current Report,
the Initial Press Release and the Initial Prospectus Supplement, and shall
otherwise cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Current Report and the Initial
Prospectus Supplement with the SEC and the issuance of the Initial Press
Release.

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market and the TSX (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall maintain, so long as
any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market and, for so long as the Common Stock shall
be listed on the TSX, shall comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules and regulations of the
TSX. Neither the Company nor any of its Subsidiaries shall take any action that
would reasonably be expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from any Person regarding the continued eligibility of
the Common Stock for listing on the Principal Market or the TSX. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section. The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

-17-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees
that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue, on the date of this Agreement, 651,819 shares of Common Stock (the
“Commitment Shares”) directly to the Investor electronically as DWAC Shares and
shall deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions
(as defined below) with respect to the issuance of the Commitment Shares. For
the avoidance of doubt, all of the Commitment Shares shall be fully earned as of
the date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

(f) Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time, to perform reasonable due
diligence on the Company during the Company’s normal business hours. The Company
and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor's due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. From and after the date of this
Agreement, the Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD under the Exchange Act. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided that the Company shall have failed to publicly disclose such
material, non-public information prior to such disclosure by the Investor. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the Purchase Dates,
and the Purchase Amounts and Accelerated Purchase Amounts for each respective
Regular Purchase and Accelerated Purchase, or shall use such other method,
reasonably satisfactory to the Investor and the Company.

-18-

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may bepayable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i) No Variable Rate Transactions. From the date hereof until the earlier of (x)
the Maturity Date and (y) 180 Business Days following the termination of this
Agreement in accordance with Section 11 hereof, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
for cash consideration (or a combination of units thereof) involving a Variable
Rate Transaction other than in connection with an Exempt Issuance. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock (including, without limitation any “full ratchet” or
“weighted average” anti-dilution provisions, but excluding any adjustment for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or similar transaction) or (ii) enters into any agreement,
including, but not limited to, an equity line of credit or at-the-market
offering, whereby the Company may sell securities at a future determined price.
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by the Board of Directors or a majority of the members of
a committee of directors established for such purpose, which acquisitions or
strategic transactions can have a Variable Rate Transaction component, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. For twelve (12) Monthly Periods
beginning on the date hereof, the Company agrees that, prior to entering into
each and any definitive agreement for the sale directly or indirectly of any
debt, Common Stock or Common Stock Equivalents other than in connection with an
Exempt Issuance (a “Subsequent Transaction”), the Company shall provide notice
to the Investor (“Offering Notice”) not less than three (3) Business Days nor
more than five (5) Business Days prior to entering into any such Subsequent
Transaction, including the relevant terms and conditions of such Subsequent
Transaction, and the Investor shall have the right to participate on equivalent
terms and conditions in up to 10% of such Subsequent Transaction (the “Right of
Participation”) by delivering notice to the Company not later than two (2)
Business Days after receipt of the Offering Notice, which notice from Investor
shall indicate Investor’s intention to participate in the Subsequent Transaction
and the amount of its participation. In the event that the Investor does not
provide notice within the two (2) Business Day period and the Company does not
enter into such Subsequent Transaction within five (5) Business Days from the
Offering Notice, the Company shall again be required to provide an Offering
Notice as set forth herein. The Company shall deliver an Offering Notice for
each and any Subsequent Transaction and agrees that it shall not execute any
definitive documentation for any Subsequent Transaction whatsoever, unless it
has first complied with this Section 5(i). Notwithstanding anything to the
contrary in this Section 5(i) and unless otherwise agreed to by Investor, the
Company shall either confirm in writing to Investor that the transaction with
respect to the Subsequent Transaction has been abandoned or shall publicly
disclose its intention to enter into the Subsequent Transaction, in either case
in such a manner such that Investor will not be in possession of any material,
non-public information, by the fifth (5th) Business Day following delivery of
the Offering Notice. If by such fifth (5th) Business Day, no public disclosure
regarding a transaction with respect to the Subsequent Transaction has been
made, and no notice regarding the abandonment of such transaction has been
received by Investor, such transaction shall be deemed to have been abandoned
and Investor shall not be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries. If the Investor is in
possession of any information that is reasonably deemed to be material,
non-public information concerning the Company or any of its Subsidiaries during
such five (5) Business Day period, the Investor agrees to keep such information
confidential and shall not engage in transactions with respect to the Company’s
securities, and the Company agrees not to deliver any Purchase Notice to the
Investor, in each case during such five (5) Business Day (or shorter) period
that the Investor may be reasonably deemed to be in possession of material,
non-public information concerning the Company or any of its Subsidiaries. Should
the Company decide to pursue such transaction with respect to the Subsequent
Transaction, the Company shall provide Investor with another Offering Notice in
accordance with, and subject to, the terms of this Section 5(i) and Investor
will again have the Right of Participation set forth in this Section 5(i).

-19-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(j) Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) the
earlier of (A) 90 days following the Maturity Date and (B) 180 Business Days
following the termination of this Agreement in accordance with Section 11 hereof
(the "Registration Period"). Without limiting the generality of the foregoing,
during the Registration Period, the Company shall (a) take all action necessary
to cause the Common Stock to continue to be registered as a class of securities
under Sections 12(b) or 12(g) of the Exchange Act, shall comply with its
reporting and filing obligations under the Exchange Act, and shall not take any
action or file any document (whether or not permitted by the Exchange Act) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act, and (b) prepare and file with the
SEC, at the Company’s expense, such amendments (including, without limitation,
post-effective amendments) to the Registration Statement and such Prospectus
Supplements pursuant to Rule 424(b) under the Securities Act, in each case, as
may be necessary to keep the Registration Statement effective pursuant to Rule
415 promulgated under the Securities Act, and to keep the Registration Statement
and the Prospectus current and available for issuances and sales of all of the
Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor, at all times during the Registration Period (it
being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and, if such Registration
Statement is not an automatic shelf registration statement on Form S-3ASR, use
its reasonable best efforts to cause such Registration Statement to be declared
effective within 180 days after the Renewal Date). The Investor shall furnish to
the Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof as shall be reasonably requested by the
Company in connection with the preparation and filing of any such amendment to
the Registration Statement (or new Registration Statement) or any such
Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any such amendment to the Registration Statement (or new Registration
Statement) or any such Prospectus Supplement. The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company.

-20-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(k) Stop Orders. The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. The Company shall not deliver to the Investor any Purchase
Notice, and the Investor shall not be obligated to purchase any shares of Common
Stock under this Agreement and agrees not to resell any Securities covered by
the Registration Statement and the Prospectus through the Registration Statement
and the Prospectus, during the continuation or pendency of any of the events set
forth in clauses (i) through (iii) above in this Section 5(k). If at any time
the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time. The Company
shall make available to the Investor, without charge, a copy of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

(l) Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

-21-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(m) Prospectus Delivery. The Company consents to the use of the Prospectus (and
of each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Securities may be sold by the Investor, in connection with the
offering and sale of the Securities and for such period of time thereafter as
the Prospectus is required by the Securities Act to be delivered in connection
with sales of the Securities. The Company will make available to the Investor
upon reasonable request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (and each Prospectus Supplement
thereto) as the Investor may reasonably request for the purposes contemplated by
the Securities Act within the time during which the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Securities.
If during such period of time any event shall occur that in the reasonable
judgment of the Company and its counsel, or in the reasonable judgment of the
Investor and its counsel, is required to be set forth in the Registration
Statement, the Prospectus or any Prospectus Supplement or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(l) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

(n) Integration. From and after the date of this Agreement, the Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) of the
Company that would be integrated with the offer or sale of the Securities such
that the rules or regulations of the Principal Market or the TSX would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

(o) No Canadian Offers or Sales by Investor. The Investor covenants and agrees
that it shall: (i) offer or sell any Securities that may be issued pursuant to
this Agreement only (A) in transactions executed on the Principal Market through
a registered broker-dealer located in the United States or (B) directly to third
Persons, none of whom, to the Investor’s knowledge following reasonable inquiry,
is a Person resident in Canada; (ii) not offer or sell any Securities that may
be issued pursuant to this Agreement on the TSX or directly to any third Person
whom, to the Investor’s knowledge following reasonable inquiry, is a Person
resident in Canada; (iii) deliver to the Company, promptly after the issuance of
Securities pursuant to this Agreement, a certificate stating that with respect
to any resales of such Securities by the Investor, the Investor shall comply
with clauses (i) and (ii) of this Section 5(o); and (iv) with respect to any
resale of such Securities by the Investor in any transaction referred to in
clause (i)(B) of this Section 5(o), the Investor shall include in each
confirmation slip delivered by the Investor to the purchaser of such Securities
a statement that it is the Investor’s understanding that such purchaser is not a
Person resident in Canada.

-22-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(p) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Prospectus.

(q) Other Transactions. During the term of this Agreement, the Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

(r) Required Filings Relating to Regular Purchases and Accelerated Purchases. To
the extent required under the Securities Act or under interpretations by the SEC
thereof, as promptly as practicable after the close of each of the Company’s
fiscal quarters (or on such other dates as required under the Securities Act or
under interpretations by the SEC thereof), the Company shall prepare a
prospectus supplement, which will set forth the number of Purchase Shares sold
to the Investor during such quarterly period (or other relevant period), the
purchase price for such Purchase Shares and the net proceeds received by the
Company from such sales, and shall file such prospectus supplement with the SEC
pursuant to Rule 424(b) under the Securities Act (and within the time periods
required by Rule 424(b) and Rule 430B under the Securities Act). If any such
prospectus supplement is not required to be filed under the Securities Act or
under interpretations by the SEC thereof, the Company shall disclose the
information referenced in the immediately preceding sentence in its annual
report on Form 10-K or its quarterly report on Form 10-Q (as applicable) in
respect of the quarterly period that ended immediately before the filing of such
report in which sales of Purchase Shares were made to the Investor under this
Agreement, and file such report with the SEC within the applicable time period
required by the Exchange Act. The Company shall not file any such prospectus
supplement or report containing disclosure relating to such sales of Purchase
Shares unless a copy of such disclosure has been submitted to the Investor a
reasonable period of time before the filing and the Investor has not reasonably
objected thereto (it being acknowledged and agreed that the Company need not
submit any portion of any Form 10-K or Form 10-Q other than the specific
disclosure relating to any sales of Purchase Shares). The Company shall also
furnish copies of all such prospectus supplements to each exchange or market in
the United States on which sales of the Purchase Shares may be made as may be
required by the rules or regulations of such exchange or market, if applicable.
For so long as the Common Stock is listed on the TSX, within 10 calendar days
after the end of each month during the term of this Agreement, the Company will,
in addition to filing a Form 1 with the TSX, separately e-mail to the TSX a
schedule indicating the aggregate number and price of Purchase Shares sold on a
daily basis during such month or as the TSX may otherwise direct, and will
provide, upon the request of the TSX, additional monthly reports of daily sales
of the Purchase Shares, which schedules and reports shall be submitted to the
TSX on a confidential, non-public basis.

-23-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

6. TRANSFER AGENT INSTRUCTIONS.


On the date of this Agreement, the Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue the Purchase
Shares and the Commitment Shares in accordance with the terms of this Agreement
(the “Irrevocable Transfer Agent Instructions”). All Securities to be issued to
or for the benefit of the Investor pursuant to this Agreement shall be issued as
DWAC Shares. The Company warrants to the Investor that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 6 will
be given by the Company to the Transfer Agent with respect to the Securities,
and the Securities shall otherwise be freely transferable on the books and
records of the Company.

7. CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC;

(c) All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable rules
and regulations of the Principal Market and the TSX or otherwise required by the
SEC, the Principal Market, the TSX or any

U.S. state or Canadian provincial securities regulators;

(d) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted,

entered, promulgated, threatened or endorsed by any federal, state or local
court or governmental authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents;

(e) All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market and the TSX in accordance with the applicable rules and regulations of
the Principal Market and the TSX, as applicable, subject only to official notice
of issuance; and

(f) The representations and warranties of the Investor contained in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date.

-24-

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

8. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement Date:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Common Stock shall be listed on the Principal Market, trading in the
Common Stock shall not have been within the last 365 days suspended by the SEC
or the Principal Market, and all Securities to be issued by the Company to the
Investor pursuant to this Agreement shall have been approved for listing on the
Principal Market and the TSX in accordance with the applicable rules and
regulations of the Principal Market and the TSX, as applicable, subject only to
official notice of issuance;

(c) The Investor shall have received a written opinion of the Company's United
States legal counsel, dated as of the Commencement Date and in form and
substance reasonably satisfactory to the Investor;

(d) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representations and warranties are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct as so qualified) as of the date hereof and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such date), and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(e) The Board of Directors and the Pricing Committee of the Company shall have
adopted resolutions substantially in the form attached hereto as Exhibit B which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;

(f) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 43,000,000 shares of Common Stock;

(g) The Irrevocable Transfer Agent Instructions shall have been delivered to the
Company’s Transfer Agent and acknowledged in writing by the Company and the
Company's Transfer Agent, and the Commitment Shares shall have been issued
directly to the Investor electronically as DWAC Shares;

(h) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

-25-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(i) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(j) The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

(k) The Registration Statement shall continue to be effective and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have a maximum dollar amount certain of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC and the Initial
Press Release shall have been issued, in each case as required pursuant to
Section 5(a), and copies of the Prospectus shall have been delivered to the
Investor in accordance with Section 5(m) hereof. The Prospectus shall be current
and available for issuances and sales of all of the Securities by the Company to
the Investor, and for the resale of all of the Securities by the Investor. Any
other Prospectus Supplements required to have been filed by the Company with the
SEC under the Securities Act at or prior to the Commencement Date shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Securities Act. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act;

(l) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(m) All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable rules
and regulations of the Principal Market and the TSX, or otherwise required by
the SEC, the Principal Market, the TSX or anyU.S. state or Canadian provincial
securities regulators;

(n) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted,entered, promulgated, threatened or endorsed by any federal, state,
local or foreign court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents;

(o) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions;

-26-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(p) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Investor's ownership of the Securities; and

(q) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of Section
5(f) hereof.

9. INDEMNIFICATION.


In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, U.S. state securities or “Blue Sky” laws or Canadian
securities laws, or the rules and regulations of the Principal Market or the TSX
in connection with the transactions contemplated by the Transaction Documents by
the Company or any of its Subsidiaries, affiliates, officers, directors or
employees, (e) any untrue statement or alleged untrue statement of a material
fact contained, or incorporated by reference, in the Registration Statement or
any amendment thereto or any omission or alleged omission to state therein, or
in any document incorporated by reference therein, a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(f) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the gross negligence or willful misconduct of
the Indemnitee, (II) the indemnity contained in clauses (d), (e) and (f) of this
Section 9 shall not apply to any Indemnified Liabilities to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor expressly for use in any Prospectus Supplement (it being hereby
acknowledged and agreed that the written information set forth on Exhibit D
attached hereto is the only written information furnished to the Company by or
on behalf of the Investor expressly for use in the Initial Prospectus
Supplement), if the Prospectus was timely made available by the Company to the
Investor pursuant to Section 5(l), (III) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not inure to the benefit of the Investor to
the extent such Indemnified Liabilities are based on a failure of the Investor
to deliver or to cause to be delivered the Prospectus made available by the
Company, if such Prospectus was timely made available by the Company pursuant to
Section 5(l), and if delivery of the Prospectus would have cured the defect
giving rise to such Indemnified Liabilities, and (IV) the indemnity in this
Section 9 shall not apply to amounts paid in settlement of any claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this indemnification shall be made within thirty
(30) days from the date Investor makes written request for it. A certificate
containing reasonable detail as to the amount of such indemnification submitted
to the Company by Investor shall be conclusive evidence, absent manifest error,
of the amount due from the Company to Investor. If any action shall be brought
against any Indemnitee in respect of which indemnity may be sought pursuant to
this Agreement, such Indemnitee shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Indemnitee. Any Indemnitee
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee, except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Indemnitee,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.

-27-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

10. EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order), or the Prospectus is unavailable for the sale by the
Company to the Investor (or the resale by the Investor) of any or all of the
Securities to be issued to the Investor under the Transaction Documents, and
such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period;

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of ten (10) consecutive Business Days, provided that the Company may
not direct the Investor to purchase shares of Common Stock during any such
suspension;

(c) the delisting of the Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global Market or The
NASDAQ Global Select Market (or nationally recognized successor thereto);

-28-

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within five (5) Business Days after the applicable Purchase Date;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days after the Company obtains notice of such breach;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law; (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i) a material adverse change occurs in the Company, its business, financial
condition, operations or prospects; or

(j) if at any time after the Commencement Date, the Maximum Share Cap is reached
(to the extent such Maximum Share Cap is applicable pursuant to Section 2(e)
hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights set forth in Section 11
hereof, so long as an Event of Default has occurred and is continuing, or if any
event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Purchase Price is
below the Floor Price, the Company shall not deliver to the Investor any
Purchase Notice, and the Investor shall not purchase any shares of Common Stock
under this Agreement.

11. TERMINATION
This Agreement may be terminated only as follows:


(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

-29-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(b) In the event that the Commencement shall not have occurred on or before May
31, 2012, due to the failure to satisfy the conditions set forth in Sections 7
and 8 above with respect to the Commencement, either the Company or the Investor
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section 7(f)
or Section 8(d), as applicable, could not then be satisfied.

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases, and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

12. MISCELLANEOUS.


(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

-30-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendment. The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

-31-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

If to the Company:
                   U.S. Geothermal Inc.
                   1505 Tyrell Lane
                   Boise, ID 83706
                   Telephone: (208) 424-1027
                   Facsimile: (208) 424-1030
                   Attention: Kerry Hawkley

With a copy to:
                   Dorsey & Whitney LLP
                   701 Fifth Avenue, Suite 6100
                   Seattle, WA 98104
                   Telephone: (206) 903-8803
                   Facsimile: (206) 260-8917
                   Attention: Kimberly R. Anderson, Esq.


If to the Investor:
                   Lincoln Park Capital Fund, LLC
                   440 North Wells, Suite 620
                   Chicago, IL 60654
                   Telephone: (312) 822-9300
                   Facsimile: (312) 822-9301
                   Attention: Josh Scheinfeld/Jonathan Cope

With a copy to:
                   Greenberg Traurig, LLP
                   The MetLife Building
                   200 Park Avenue
                   New York, NY 10166
                   Telephone: (212) 801-9200
                   Facsimile: (212) 801-6400
                   Attention: Anthony J. Marsico, Esq.

If to the Transfer Agent:
                   Computershare Trust Company, N.A.
                   350 Indiana Street, Suite 750
                   Golden, CO 80401
                   Telephone: (303) 262-0714
                   Facsimile: (303) 262-0633
                   Attention: Kathy Kinard


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

-32-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations (including
the regulations of the Principal Market or the TSX), so long as prior to making
any such press release or other public disclosure the Company and its counsel
shall have provided the Investor and its counsel with a reasonable opportunity
to review and comment upon, and shall have consulted with the Investor and its
counsel on the form and substance of, such press release or other public
disclosure. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect. The Company shall
have the right to approve before issuance any press release or any other public
disclosure made by or on behalf of the Investor whatsoever with respect to, in
any manner, the Company or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that the Investor shall be
entitled, without the prior approval of the Company, to make any press release
or other public disclosure with respect to such transactions as is required by
applicable law and regulations, so long as prior to making any such press
release or other public disclosure the Investor and its counsel shall have
provided the Company and its counsel with a reasonable opportunity to review and
comment upon, and shall have consulted with the Company and its counsel on the
form and substance of, such press release or other public disclosure.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the other
transactions contemplated hereby.

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(y), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that, as of the date of this Agreement,
it has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall not be
responsible for the payment of any fees or commissions, if any, of any
broker-dealer engaged by the Investor after the date of this Agreement in
connection with any resale of the Securities by the Investor. The Company shall
be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby; provided, however, that the Company
shall not be responsible for the payment of any fees or commissions, if any, of
any financial advisor, placement agent, broker or finder engaged by the Investor
in connection with the transactions contemplated hereby, including, without
limitation, any broker-dealer engaged by the Investor after the date of this
Agreement in connection with any resale of the Securities by the Investor. The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any claim for fees or commissions of any
financial advisor, placement agent, broker or finder engaged by the Company in
connection with the transactions contemplated hereby.

-33-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The parties’
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the parties under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of any party contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit any party’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement. The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate. The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; or (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

(o) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

* * * * *


-34-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

THE COMPANY:
U.S. GEOTHERMAL INC.
By:__/s/ Daniel Kunz_______
Name: Daniel Kunz
Title: Chief Executive Officer


INVESTOR:


LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION
By:__/s/ Josh Scheinfeld____
Name: Josh Scheinfeld
Title: President


-35-


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------


 EXHIBITS     Exhibit A Form of Officer’s Certificate Exhibit B Form of
Resolutions of Board of Directors and the Pricing Committee of the Company
Exhibit C Form of Secretary’s Certificate Exhibit D Information About Investor
Furnished to the Company

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of May 21, 2012, (the
“Purchase Agreement”), by and betweenU.S. GEOTHERMAL INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, _____________, _________________of the Company, hereby
certifies asfollows:


1. I am the ____________________of the Company and make the statements contained
in this Certificate;

2. The representations and warranties of the Company contained in the Purchase
Agreement are true and correct in all material respects (except to the extent
that any of such representations and warranties are qualified as to materiality,
in which case, such representations and warranties are true and correct as so
qualified) as of the date of the Purchase Agreement and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, in which case such representations and warranties
are true and correct in all material respects as of such date);

3. The Company has performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
[___________],2012.


______________________
Name:
Title:


The undersigned as Secretary of U.S. GEOTHERMAL INC., a Delaware corporation,
hereby certifies that _________________is the duly elected, appointed, qualified
and acting _______________of the Company and that the signature appearing above
is his genuine signature.

___________________________________
Secretary


NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

UNANIMOUS WRITTEN CONSENT OF

THE BOARD OF DIRECTORS OF

U.S. GEOTHERMAL INC.
_________


In accordance with the corporate laws of the state of Delaware, the undersigned,
being all of the directors of U.S. GEOTHERMAL INC., a Delaware corporation (the
“Corporation”) do hereby consent to and adopt the following resolutions as the
action of the Board of Directors (the “Board”) for and on behalf of the
Corporation and hereby direct that this Consent be filed with the minutes of the
proceedings of the Board:

WHEREAS, in connection with the At Market Issuance Sales Agreement, dated
September 30, 2011, by and between the Corporation and McNicoll, Lewis & Vlak
LLC, the Board established a pricing committee (the “Pricing Committee”)
consisting of three directors, and appointed Douglas Glaspey, Daniel Kunz and
John Walker to serve on the Pricing Committee until their successors, if any,
shall be duly appointed or, if earlier, their resignation, removal or
disqualification from serving as members of the Pricing Committee or as
directors of the Corporation;

WHEREAS, the Pricing Committee is currently comprised of Messrs. Glaspey, Kunz
and Walker;

WHEREAS, there has been presented to the Board a draft of the Purchase Agreement
(the “Purchase Agreement”) by and between the Corporation and Lincoln Park
Capital Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park
of up to Ten Million Seven Hundred Fifty Thousand Dollars ($10,750,000) (the
“Available Amount”) of the Corporation’s common stock, $.001 par value per share
(the “Common Stock”), pursuant to the Corporation’s registration statement on
Form S-3 (Commission File No. 333-170202) (the “Registration Statement”)
covering the public offer and sale, from time to time, of the Corporation’s
equity capital, as may be designated and issued by the Corporation from time to
time, and a prospectus supplement to that certain base prospectus included in
the Registration Statement (the “Supplement”); and

WHEREAS, after careful consideration and review of the Purchase Agreement, the
documents attached thereto and other factors deemed relevant by the Board, the
Board has determined that it is advisable and in the best interests of the
Corporation to engage in the transactions contemplated by the Purchase
Agreement, including, but not limited to the issuance and sale of shares of
Common Stock to Lincoln Park up to the Available Amount under the Purchase
Agreement (“Purchase Shares”).

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the Purchase Agreement and the transactions
described therein are hereby approved and the Chief Executive Officer, President
and Chief Operating Officer, Chief Financial Officer and Treasurer and Executive
Vice President of the Corporation (each such person, an “Authorized Officer”)
are severally authorized to execute and deliver the Purchase Agreement, and any
other agreements or documents contemplated thereby in accordance with the
resolutions contained herein, with such amendments, changes, additions and
deletions as any Authorized Officer may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the Pricing Committee shall be authorized to exercise the
authority of the Board in approving the terms and conditions of any issuance and
sale of Purchase Shares to Lincoln Park from time to time in accordance with the
Purchase Agreement (including, without limitation, the number of Purchase Shares
or amount in Purchase Shares that Lincoln Park shall be directed to purchase
from the Corporation in any Purchase Notice (as defined in the Purchase
Agreement, a “Purchase Notice”) or Accelerated Purchase Notice (as defined in
the Purchase Agreement, an “Accelerated Purchase Notice”)) and to authorize any
Authorized Officer to complete, execute and deliver a Purchase Notice or
Accelerated Purchase Notice from time to time in accordance with such terms and
conditions, as the Pricing Committee may deem necessary or desirable from time
to time, the completion, execution and delivery of such Purchase Notice or
Accelerated Purchase Notice by such Authorized Officer to be conclusive evidence
that the Pricing Committee deems such terms and conditions to be necessary or
desirable;

--------------------------------------------------------------------------------

FURTHER RESOLVED, that any two members of the Pricing Committee shall be
authorized to approve the terms and conditions of any issuance and sale of
Purchase Shares to Lincoln Park from time to time in accordance with the
Purchase Agreement, and that the Pricing Committee shall be authorized to agree
upon such terms and conditions, such agreement to be binding on the Corporation
to the same extent as if adopted by resolutions of the Board; and

FURTHER RESOLVED, that the terms and provisions of the Engagement Agreement
dated March 29, 2012 between the Corporation and Kuhns Brothers Securities
Corporation (“KBSC”), and acknowledgment letter dated April 18, 2012 from KBSC
to the Corporation relating thereto (collectively, the “Engagement Agreement”)
are hereby approved, and the execution and delivery of the Engagement Agreement
by an officer of the Corporation prior to the adoption of these resolutions are
hereby approved, authorized, ratified and confirmed; and

FURTHER RESOLVED, that the form of certificate (the “KBSC Warrant Certificate”)
representing the warrants (the “KBSC Warrants”) issuable to KBSC in connection
with the issuance and sale of Purchase Shares, as further described in the
Engagement Agreement, and the terms and provisions thereof, are hereby approved
and the Authorized Officers are, each of them hereby is, authorized to execute
and deliver the KBSC Warrant Certificate, with such amendments, changes,
additions and deletions as any Authorized Officer may deem to be appropriate and
approve on behalf of, the Corporation, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and any Authorized Officer
is authorized to execute and deliver the Instructions (pursuant to the terms of
the Purchase Agreement), with such amendments, changes, additions and deletions
as an Authorized Officer may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

Issuance of Common Stock and Warrants

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance, receipt of payment of the purchase price, and
delivery of Purchase Shares pursuant to the Purchase Agreement, such Purchase
Shares will be duly authorized, validly issued, fully paid and nonassessable
with no personal liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 43,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

- 2 -

--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 651,819
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
(the “Commitment Shares”) in accordance with the terms of the Purchase Agreement
and that, upon issuance and delivery of the Commitment Shares pursuant to the
Purchase Agreement, the Commitment Shares will be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 651,819 shares of
Common Stock for issuance as the Commitment Shares under the Purchase Agreement;
and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue the KBSC
Warrants in accordance with the Engagement Agreement, and upon issuance of the
KBSC Warrants pursuant to the Engagement Agreement, the KBSC Warrants will be
duly authorized and validly issued, and the Corporation shall be bound
accordingly; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock (the “KBSC Warrant Shares”) upon the exercise of the KBSC Warrants
in accordance with the terms of the KBSC Warrant Certificate and that, upon
issuance, receipt of payment of the exercise price, and delivery in accordance
with the KBSC Warrant Certificate, the KBSC Warrant Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 1,223,478 shares
of Common Stock for issuance as the KBSC Warrant Shares; and

Regulatory and Exchange Filings

FURTHER RESOLVED, that the officers of the Corporation are, and each of them
hereby is, authorized and directed to prepare and file with the Securities and
Exchange Commission the Supplement to that certain base prospectus included in
the Registration Statement; and

FURTHER RESOLVED, that the officers of the Corporation are, and each of them
hereby is, authorized and directed, in connection with the Purchase Agreement,
the Engagement Agreement and the transactions contemplated by these resolutions,
to take such actions and to make such filings with the NYSE Amex LLC (the
“Amex”), the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the
Toronto Stock Exchange (the “TSX”) as such officers deem necessary or
appropriate upon advice of counsel to the Corporation to comply with the
guidelines, rules and regulations of the Amex, FINRA and the TSX; and

FURTHER RESOLVED, that any resolutions required by the Amex, FINRA and the TSX
to be adopted in connection with the Purchase Agreement, the Engagement
Agreement and the transactions contemplated by these resolutions are hereby
adopted and approved, and the Secretary of the Corporation is hereby instructed
to file such resolutions with the minutes of the Corporation, and all of such
resolutions are hereby incorporated and adopted by reference to the same extent
as if set forth in full herein; and

FURTHER RESOLVED, that any resolutions required to be adopted by the Corporation
by the various states in which exemptions, qualifications or registrations may
be sought in connection with the Purchase Agreement, the Engagement Agreement
and the transactions contemplated by these resolutions are hereby adopted and
approved, and the Secretary of the Corporation is hereby instructed to file such
resolutions with the minutes of the Corporation, and all of such resolutions are
hereby incorporated and adopted by reference to the same extent as if set forth
in full herein; and

- 3 -

--------------------------------------------------------------------------------

FURTHER RESOLVED, that the officers of the Corporation are, and each of them
hereby is, authorized and directed, in connection with the Purchase Agreement
and transactions contemplated by these resolutions, to take such actions and to
make such filings with federal and state securities commissions or agencies as
such officers deem necessary or appropriate upon advice of counsel to the
Corporation to comply with federal and state securities laws; and

Approval of Actions

FURTHER RESOLVED, that the authority of the transfer agent and registrar for the
Common Stock shall extend to and include Purchase Shares, the Commitment Shares,
the KBSC Warrants and the KBSC Warrant Shares authorized by these resolutions
and that such transfer agent and registrar is hereby authorized to record and
countersign, as transfer agent, and to deliver to the officers of the
Corporation, or pursuant to the directions thereof, the certificates (or
evidence of issuance in book entry form, if so requested by such officer)
evidencing the numbers of such Purchase Shares, Commitment Shares, KBSC Warrants
and KBSC Warrant Shares issued in the name(s) as directed by such officer in
writing, and such transfer agent and registrar is hereby authorized and directed
to register, as registrar, certificates (or a statement of issuance in book
entry form, if so requested by such officer) for the number of such Purchase
Shares, Commitment Shares, KBSC Warrants and KBSC Warrant Shares as directed by
such officer; and

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

(signature page follows)

- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board has executed and delivered this Consent effective
as of _____________________, 2012.

___________________________
Dennis J. Gilles

___________________________
Douglas J. Glaspey

___________________________
Daniel J. Kunz

___________________________
Paul A. Larkin

___________________________
Leland L. Mink

___________________________
John H. Walker

being all of the directors of U.S. GEOTHERMAL INC.

- 5 -

--------------------------------------------------------------------------------

UNANIMOUS WRITTEN CONSENT OF

THE PRICING COMMITTEE OF

THE BOARD OF DIRECTORS OF

U.S. GEOTHERMAL INC.

________

The undersigned, being all of the members of the Pricing Committee (the “Pricing
Committee”) of the Board of Directors (the “Board”) of U.S. Geothermal Inc., a
Delaware corporation (the “Corporation”), acting by written consent without a
meeting pursuant to Section 141(f) of the Delaware General Corporation Law, do
hereby consent to the adoption of the following resolutions and the taking of
the actions contemplated thereby, and direct that this consent be filed with the
minutes of the proceedings of the Pricing Committee:

WHEREAS, the Board has approved the Purchase Agreement (the “Purchase
Agreement”) by and between the Corporation and Lincoln Park Capital Fund, LLC
(“Lincoln Park”), providing for the purchase by Lincoln Park of up to Ten
Million Seven Hundred Fifty Thousand Dollars ($10,750,000) (the “Available
Amount”) of the Corporation’s common stock, $.001 par value per share (the
“Common Stock”), pursuant to the Corporation’s registration statement on Form
S-3 (Commission File No. 333-170202) (the “Registration Statement”) covering the
public offer and sale, from time to time, of the Corporation’s equity capital,
as may be designated and issued by the Corporation from time to time, and a
prospectus supplement to that certain base prospectus included in the
Registration Statement; and

WHEREAS, the Board has authorized the Pricing Committee to exercise the
authority of the Board in approving the terms and conditions of any issuance and
sale of shares of Common Stock (“Purchase Shares”) to Lincoln Park from time to
time in accordance with the Purchase Agreement (including, without limitation,
the number of Purchase Shares or amount in Purchase Shares that Lincoln Park
shall be directed to purchase from the Corporation in any Purchase Notice (as
defined in the Purchase Agreement, a “Purchase Notice”) or Accelerated Purchase
Notice (as defined in the Purchase Agreement, an “Accelerated Purchase Notice”))
and to authorize the Chief Executive Officer, President and Chief Operating
Officer, Chief Financial Officer and Treasurer and Executive Vice President of
the Corporation (each such person, an “Authorized Officer”) to complete, execute
and deliver a Purchase Notice or Accelerated Purchase Notice from time to time
in accordance with such terms and conditions, as the Pricing Committee may deem
necessary or desirable from time to time, the completion, execution and delivery
of such Purchase Notice or Accelerated Purchase Notice by such Authorized
Officer to be conclusive evidence that the Pricing Committee deems such terms
and conditions to be necessary or desirable.

NOW, THEREFORE, LET IT BE:

RESOLVED, that any Authorized Officer shall be authorized to exercise the
authority of the Pricing Committee in approving the terms and conditions of any
issuance and sale of Purchase Shares to Lincoln Park from time to time in
accordance with the Purchase Agreement (including, without limitation, the
number of Purchase Shares or amount in Purchase Shares that Lincoln Park shall
be directed to purchase from the Corporation in any Purchase Notice or
Accelerated Purchase Notice), and any Authorized Officer shall be authorized to
complete, execute and deliver a Purchase Notice or Accelerated Purchase Notice
from time to time in accordance with such terms and conditions, as such
Authorized Officer may deem necessary or desirable from time to time, the
completion, execution and delivery of such Purchase Notice or Accelerated
Purchase Notice by such Authorized Officer to be conclusive evidence that the
Pricing Committee deems such terms and conditions to be necessary or desirable;
provided, however, that any sale of Purchase Shares under the Purchase Agreement
(excluding the Initial Sale (as defined in the Purchase Agreement, the “Initial
Sale”) shall be subject to the terms and conditions set forth in the table
below:

--------------------------------------------------------------------------------


Price per Purchase Share Aggregate gross sales proceeds under Purchase Agreement
(1)

If the Purchase Price (as defined in the Purchase Agreement, the “Purchase
Price”) or Accelerated Purchase Price (as defined in the Purchase Agreement, the
“Accelerated Purchase Price”) is less than $0.60 per share

Aggregate gross sales proceeds under the Purchase Agreement (excluding any
proceeds from the Initial Purchase) shall not exceed $2,000,000

(2)

If the Purchase Price or Accelerated Purchase Price is less than $0.80 per share

Aggregate gross sales proceeds under the Purchase Agreement (excluding any
proceeds from the Initial Purchase) shall not exceed $4,000,000; provided,
however, that such amount shall include any sales of Common Stock under row (1)
above at a price of less than $0.60 per share

(3)

If the Purchase Price or Accelerated Purchase Price is equal to or greater than
$0.80 per share

Aggregate gross sales proceeds under the Purchase Agreement (excluding any
proceeds from the Initial Purchase) shall not exceed $10,000,000; provided,
however, that such amount shall include any sales of Common Stock under rows (1)
and (2) above at a price of less than $0.60 per share and at a price of less
than $0.80 per share, respectively

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

(signature page follows)

- 2 -

--------------------------------------------------------------------------------

This Unanimous Written Consent may be executed in several counterparts, each of
which when so executed shall be deemed to be an original and such counterparts,
taken together, shall constitute one and the same instrument. A signed
counterpart of this Unanimous Written Consent provided by way of facsimile or
other electronic transmission shall be as binding upon the parties as an
originally signed counterpart.

IN WITNESS WHEREOF, the undersigned members of the Pricing Committee have duly
executed this Unanimous Written Consent.

_________________________ May ____, 2012 Daniel J. Kunz          
_________________________ May ____, 2012 Douglas J. Glaspey          
_________________________ May ____, 2012 John H. Walker  




--------------------------------------------------------------------------------

EXHIBIT C


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of May 21, 2012, (the
“Purchase Agreement”), by and between U. S. GEOTHERMAL INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).
Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Purchase Agreement.

The undersigned, ___________, Secretary of the Company, hereby certifies as
follows:

1. I am the Secretary of the Company and make the statements contained in this
Certificate.

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws, as amended to date (“Bylaws”), and Certificate
of Incorporation, as amended to date (“Certificate of Incorporation”),
respectively, in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or stockholders, in
contemplation of any further amendment relating to or affecting the Bylaws or
Certificate of Incorporation.

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company (the “Board”)
on [_____________], 2012 and the Pricing Committee of the Board in compliance
with the Bylaws, Certificate of Incorporation and the Delaware General
Corporation Law. Such resolutions have not been amended, modified or rescinded
and remain in full force and effect and such resolutions are the only
resolutions adopted by the Board, or any committee thereof, or the stockholders
of the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
[____________], 2012.

_________________________
Secretary


The undersigned as _______________of the Company, hereby certifies
that_________________is the duly elected, appointed, qualified and acting
Secretary of the Company, and that the signature appearing above is his genuine
signature.

___________________________________
Chief Executive Officer

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------

EXHIBIT D


Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With The Initial Prospectus Supplement

Information With Respect to Lincoln Capital


As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned [__________] shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

NY 241,957,499v9 5-15-12

--------------------------------------------------------------------------------